STONE, J. —
Bills in equity, not verified by tbe complainant, are regarded as tbe suggestions of counsel, and are not evidence of any fact alleged in tbem, between tbe same, or other parties, in another suit. — Stetson v. Goldsmith, 30 Ala. 602, 606-607; 1 Brick. Digest, 829, § 353. Tbe Circuit Court erred, in allowing tbe bill in chancery, filed by defendant for divorce, to be read in evidence.
2. In tbe case of Beggs v. The State, at tbe present term, there is a full discussion of tbe question, whether tbe marriage of a person within the age of consent is void or voidable, "We held, that such marriage was only voidable; and that “ until disaffirmance, it is a marriage in fact, and tbe second marriage of either party is bigamy/’ Tbe rulings of tbe Circuit Court in tbe matter of the charges given and refused, as shown by this record, are in accordance with tbe principles declared in Beggs v. The State, and are free from error.
For tbe single error above pointed out, tbe judgment of tbe Circuit Court is reversed, and tbe cause remanded. Let tbe prisoner remain in custody, until discharged by due course of law.